
	
		II
		111th CONGRESS
		1st Session
		S. 354
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2009
			Mr. Webb (for himself,
			 Mr. Cardin, Ms.
			 Mikulski, Mr. Menendez,
			 Mrs. McCaskill, Mr. Casey, Mr.
			 Kerry, Mr. Lautenberg,
			 Mr. Lieberman, Mr. Sanders, Ms.
			 Stabenow, and Mrs.
			 Gillibrand) introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		A BILL
		To provide that 4 of the 12 weeks of
		  parental leave made available to a Federal employee shall be paid leave, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employees Paid Parental Leave
			 Act of 2009.
		2.Paid parental
			 leave under title 5
			(a)Amendment to
			 title 5Subsection (d) of
			 section 6382 of title 5, United States Code, is amended—
				(1)by redesignating such subsection as
			 subsection (d)(1);
				(2)by
			 striking subparagraph (A), (B), (C), or and inserting
			 subparagraph (C) or; and
				(3)by adding at the
			 end the following:
					
						(2)An employee may elect to substitute
				for any leave without pay under subparagraph (A) or (B) of subsection (a)(1)
				any paid leave which is available to such employee for that purpose.
						(3)The paid leave that is available to
				an employee for purposes of paragraph (2) is—
							(A)subject to paragraph (6), 4
				administrative workweeks of paid parental leave under this subparagraph in
				connection with the birth or placement involved; and
							(B)any annual or sick leave accrued or
				accumulated by such employee under subchapter I.
							(4)Nothing in this subsection shall be
				considered to require that an employee first use all or any portion of the
				leave described in subparagraph (B) of paragraph (3) before being allowed to
				use the paid parental leave described in subparagraph (A) of paragraph
				(3).
						(5)Paid parental leave under paragraph
				(3)(A)—
							(A)shall be payable from any
				appropriation or fund available for salaries or expenses for positions within
				the employing agency;
							(B)shall not be considered to be annual
				or vacation leave for purposes of section 5551 or 5552 or for any other
				purpose; and
							(C)if not used by the employee before the
				end of the 12-month period (as referred to in subsection (a)(1)) to which it
				relates, shall not accumulate for any subsequent use.
							(6)The Director of the Office of
				Personnel Management—
							(A)may promulgate regulations to increase
				the amount of paid parental leave available to an employee under paragraph
				(3)(A), to a total of not more than 8 administrative workweeks, based on the
				consideration of—
								(i)the benefits provided to the
				Federal Government of offering increased paid parental leave, including
				enhanced recruitment and retention of employees;
								(ii)the cost to the Federal Government
				of increasing the amount of paid parental leave that is available to
				employees;
								(iii)trends in the private sector and
				in State and local governments with respect to offering paid parental
				leave;
								(iv)the Federal Government’s role as a
				model employer; and
								(v)such other factors as the Director
				considers necessary; and
								(B)shall prescribe any regulations
				necessary to carry out this subsection, including, subject to paragraph (4),
				the manner in which an employee may designate any day or other period as to
				which such employee wishes to use paid parental leave described in paragraph
				(3)(A).
							.
				(b)Effective
			 dateThe amendment made by this section shall not be effective
			 with respect to any birth or placement occurring before the end of the 6-month
			 period beginning on the date of the enactment of this Act.
			3.Paid parental
			 leave for Congressional employees
			(a)Amendment to
			 Congressional Accountability ActSection 202 of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1312) is amended—
				(1)in subsection
			 (a)(1), by adding at the end the following: In applying section
			 102(a)(1)(A) and (B) of such Act to covered employees, subsection (d) shall
			 apply.;
				(2)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
				(3)by inserting after
			 subsection (c) the following:
					
						(d)Special rule for
				paid parental leave for Congressional employees
							(1)Substitution of
				paid leaveA covered employee taking leave without pay under
				subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave
				Act of 1993 (29 U.S.C. 2612(a)(1)) may elect to substitute for any such leave
				any paid leave which is available to such employee for that purpose.
							(2)Amount of paid
				leaveThe paid leave that is available to a covered employee for
				purposes of paragraph (1) is—
								(A)the number of
				weeks of paid parental leave in connection with the birth or placement involved
				that correspond to the number of administrative workweeks of paid parental
				leave available to Federal employees under section 6382(d)(3)(A) of title 5,
				United States Code; and
								(B)any additional paid
				vacation or sick leave provided by the employing office to such
				employee.
								(3)LimitationNothing
				in this subsection shall be considered to require that a covered employee first
				use all or any portion of the leave described in subparagraph (B) of paragraph
				(2) before being allowed to use paid parental leave described in subparagraph
				(A) of paragraph (2).
							(4)Additional
				rulesPaid parental leave under paragraph (2)(A)—
								(A)shall be payable
				from any appropriation or fund available for salaries or expenses for positions
				within the employing office; and
								(B)if not used by the covered employee before
				the end of the 12-month period (as referred to in section 102(a)(1) of the
				Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1))) to which it
				relates, shall not accumulate for any subsequent
				use.
								. 
				(b)Effective
			 dateThe amendments made by this section shall not be effective
			 with respect to any birth or placement occurring before the end of the 6-month
			 period beginning on the date of the enactment of this Act.
			4.Conforming
			 amendment to Family and Medical Leave Act for GAO and Library of Congress
			 employees
			(a)Amendment to
			 Family and Medical Leave Act of 1993Section 102(d) of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2612(d)) is amended by adding at the end the
			 following:
				
					(3)Special rule for
				GAO and Library of Congress employees
						(A)Substitution of
				paid leaveAn employee of an employer described in section
				101(4)(A)(iv) taking leave under subparagraph (A) or (B) of subsection (a)(1)
				may elect to substitute for any such leave any paid leave which is available to
				such employee for that purpose.
						(B)Amount of paid
				leaveThe paid leave that is available to an employee of an
				employer described in section 101(4)(A)(iv) for purposes of subparagraph (A)
				is—
							(i)the number of weeks of paid parental leave
				in connection with the birth or placement involved that correspond to the
				number of administrative workweeks of paid parental leave available to Federal
				employees under section 6382(d)(3)(A) of title 5, United States Code;
				and
							(ii)any additional
				paid vacation or sick leave provided by such employer.
							(C)LimitationNothing in this paragraph shall be
				considered to require that an employee of such an employer first use all or any
				portion of the leave described in clause (ii) of subparagraph (B) before being
				allowed to use paid parental leave described in clause (i) of such
				subparagraph.
						(D)Additional
				rulesPaid parental leave under subparagraph (B)(i)—
							(i)shall be payable from any appropriation or
				fund available for salaries or expenses for positions with the employer
				described in section 101(4)(A)(iv); and
							(ii)if not used by
				the employee of such employer before the end of the 12-month period (as
				referred to in subsection (a)(1)) to which it relates, shall not accumulate for
				any subsequent use.
							.
				
			(b)Effective
			 dateThe amendment made by this section shall not be effective
			 with respect to any birth or placement occurring before the end of the 6-month
			 period beginning on the date of the enactment of this Act.
			
